Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       DETAILED OFFICE ACTION
This Office Action is in response to the papers filed on 04 November 2022.

                                          APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (Claims 1-7 and 16; drawn to a cell culture media comprising an effective amount  of 3TAA) in the reply filed on 04 November 2022 is acknowledged. Claims 8-15 have been cancelled by the Applicant.  

           PRIORITY
Foreign Priority Document EP18162761.3, filed on 20 March 2018, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the amount of 3TAA is between about 1.5 mM and about 3.5 mM “when the produce cell culture media is added to cells at Day 0” and is about 2.5 mM “when the produce cell culture media added to the cells at Day 0”. The claim recites a range followed by a more limited concentration when added at Day 0. It is therefore what amount is required by the claim. The metes and bounds of the claim are unclear. Appropriate correction is required.

Claim 5 recites ”when the produce cell culture is added to the cells…” and … “the cell growth”. While claim 1 recites a cell culture media, there is a lack of antecedent basis for “the cells” and “the cell growth”. The metes and bounds of the claim are unclear. Appropriate correction is required.

Claim 6 recites ”when the produce cell culture is added to the cells…” and  “…the cell growth”. While claim 1 recites a cell culture media, there is a lack of antecedent basis for “the cells”. There is a lack of antecedent basis for “the cell growth”. The metes and bounds of the claim are unclear. Appropriate correction is required.

Claim 6 recites an amount of 3TAA about 4.0 mM and about 6.0mM “ when the producer cell culture media is added at mid to late exponential phase or early stationary phase of the cell growth and in which the effective amount of 3TAA is about 5.6 mM”. It is unclear what the claim means. As written, it is unclear what amount is required by the claim. The metes and bounds of the claim are unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez-Blanco et al. (In Vitro Synthesis of Different Naturally-Occurring, Semisynthetic And Synthetic Penicillins Using A New And Effective Enzymatic Coupled System. The Journal of Antibiotics Nov. 1991, 1252-1258).

Claim 1 is directed to a cell culture media. Therefore the claim is directed to a composition (hence, a product). The media comprises an effective amount of 3-thiopheneacetic acid (3TAA). The claim does not recite what the amount is. The preamble of the claim recites “a producer cell culture media”. This is interpreted to be an intended use that does not disclose any specific chemical limitations.
Blanco et al. incubate 3-Thiophene acetic acid with phenylacetyl-CoA ligase enzyme, acetyltransferase enzyme, ATP, CoA, Mg2+, DTT and 6-APA in a tris buffer (See Table 4; see “Coupled Assay of PCL and AT” on page 1253; see Abstract). Examiner notes this reaction mixture reads on a composition comprising 3-Thiophene acetic acid. The art teaches penicillin is produced. Therefore an effective amount of 3TAA is present in the composition. Because the art teaches a composition comprising 3TAA, it reads on the claimed producer media.

MPEP 2112.01

II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Therefore claim 1 is anticipated as claimed (claim 1).

The art teaches 30µl of 2M potassium phenylacetate (or the corresponding side chain precursor) is used (see page 1253, right column, third section). 3TAA is a precursor tested in Table 4. Examiner notes neither claim 2 nor the Instant Specification disclose the values encompassed by the term about. Therefore 30µl of 2M of 3TAA is interpreted to read on claim 2. Therefore claim 2 is included in this rejection (claim 2).

Claim 3 recites the amount of 3TAA “when the producer cell culture media is added to cells at Day 0”. This is interpreted to be a method step. Claim 1 is directed to a product, not a method. The recitation of the concentration to use when added to cells does not impart a chemical limitation or explicitly recite the concentration of 3TAA in the media of claim 1. The recited method step does not distinguish the claim from the prior art. Therefore claim 3 is included in this rejection (claim 3).

Claim 4 recites the amount of 3TAA “when the producer cell culture media is added to cells at Day 0”. This is interpreted to be a method step. Claim 1 is directed to a product, not a method. The recitation of the concentration to use when added to cells does not impart a chemical limitation or explicitly recite the concentration of 3TAA in the media of claim 1. The recited method step does not distinguish the claim from the prior art. Therefore claim 4 is included in this rejection (claim 4).

Claim 5 recites the amount of 3TAA “when the producer cell culture media is added to the cells at mid to late exponential phase or early stationary phase of the cell growth”. This is interpreted to be a method step. Claim 1 is directed to a product, not a method. The recitation of the concentration to use when added to cells does not impart a chemical limitation or explicitly recite the concentration of 3TAA in the media of claim 1. The recited method step does not distinguish the claim from the prior art. Therefore claim 5 is included in this rejection (claim 5).

Claim 6 recites the amount of 3TAA “when the producer cell culture media is added to the cells at mid to late exponential phase or early stationary phase of the cell growth”. This is interpreted to be a method step. Claim 1 is directed to a product, not a method. The recitation of the concentration to use when added to cells does not impart a chemical limitation or explicitly recite the concentration of 3TAA in the media of claim 1. The recited method step does not distinguish the claim from the prior art. Therefore claim 6 is included in this rejection (claim 6).

The art teaches the reaction is in a tris buffer (hence, a liquid) (supra). Therefore claim 7 is included in this rejection (claim 7).

Claim 16 is directed to a kit. A kit is a collection of components. Because the art is interpreted to teach an effective amount of 3TAA, it reads on claim 16 (claim 16).

Therefore Applicant’s Invention is anticipated as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653